[jpmtwamendmentno2tomrare001.jpg]
Execution Copy AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT AMENDMENT NO. 2 TO
MASTER REPURCHASE AGREEMENT, dated as of June 28, 2019 (this “Amendment”), by
and between TH COMMERCIAL JPM LLC (“Seller”) and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Repurchase Agreement (as defined below). RECITALS WHEREAS, Seller and Buyer are
parties to that certain Uncommitted Master Repurchase Agreement, dated as of
December 3, 2015, as amended by Amendment No. 1 to Master Repurchase Agreement,
dated as of June 28, 2017 (the “Existing Repurchase Agreement”; as amended
hereby and as further amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Repurchase Agreement”); WHEREAS, in connection
therewith, Seller and Buyer entered into that certain Fee and Pricing Letter,
also dated as of December 3, 2015, (the “Existing Fee Letter”; as amended by
that certain Amendment No. 1 to Fee and Pricing Letter, dated as of June 28,
2017, and as further amended by that certain Amendment No. 2 to Fee and Pricing
Letter, dated as of the date hereof (the “Fee Letter Amendment”), and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Fee Letter”);and WHEREAS, Seller and Buyer have agreed, subject to
the terms and conditions hereof, that the Repurchase Agreement shall be amended
as set forth in this Amendment. NOW THEREFORE, in consideration of the premises
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Buyer agree as follows: SECTION 1.
Amendments to Repurchase Agreement. (a) The definitions of “Maturity Date”,
“Maximum Facility Amount” , “Pricing Rate”, “Pricing Rate Determination Date”,
“Repurchase Date”, “Requirement of Law” and “Sanctions Laws and Regulations”,
each as set forth in Article 2 of the Repurchase Agreement, are each hereby
amended and restated in their entirety to read as follows: “Maturity Date” shall
mean June 28, 2022 or the immediately succeeding Business Day, if such day shall
not be a Business Day (the “Initial Maturity Date”), or such later date as may
be in effect pursuant to Article 3(n) hereof. For the sake of clarity, the
Maturity Date shall not be any date beyond June 28, 2024 (the “Final Maturity
Date”). USActive 53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare002.jpg]
“Maximum Facility Amount” shall mean $350,000,000, as such amount may be
increased at the request of Seller and upon the approval by Buyer, as determined
in its sole discretion, in accordance with Article 3(o). “Pricing Rate” shall
mean, for any Pricing Rate Period and any Purchased Asset, an annual rate equal
to the sum of (i) LIBOR (or, if an Alternative Rate is in effect pursuant to
Article 3(h) of this Agreement, such Alternative Rate) and (ii) the relevant
Applicable Spread with respect to such Purchased Asset (or, if an Alternative
Rate is in effect pursuant to Article 3(h) of this Agreement, the related
Alternative Rate Spread), in each case, for the applicable Pricing Rate Period
for the related Purchased Asset. The Pricing Rate shall be subject to adjustment
and/or conversion as provided in the Transaction Documents or the related
Confirmation. “Pricing Rate Determination Date” shall mean with respect to any
Pricing Rate Period with respect to any Transaction, (a) if the related Pricing
Rate is determined in reference to LIBOR, the second (2nd) London Business Day
preceding the first day of such Pricing Rate Period, and (b) if the related
Pricing Rate is determined in reference to an Alternative Rate, the second (2nd)
Business Day preceding the first day of such Pricing Rate Period. “Repurchase
Date” shall mean, with respect to a Purchased Asset, the earliest to occur of
(i) three hundred sixty-four (364) days from the Purchase Date applicable to
such Transaction, subject to a rolling automatic extension, effective
immediately prior to each such existing Repurchase Date, which extension shall
extend the Repurchase Date to the earlier to occur of (x) the date that is 364
days from the applicable anniversary of Purchase Date, and (y) the date
determined pursuant to clause (vi) below; (ii) any Early Repurchase Date for the
related Transaction; (iii) the date set forth in the applicable Confirmation;
(iv) the Accelerated Repurchase Date; (v) the Maturity Date and (vi) the date
that is two (2) Business Days prior to the maturity date of such Purchased Asset
(subject to extension, if applicable, in accordance with the related Purchased
Asset Documents but subject to the terms of this Agreement) or, in the case of a
Participation Interest, the maturity date of the Underlying Mortgage Loan;
provided, that, solely with respect to clause (vi), the settlement with respect
to such Repurchase Date and Purchased Asset may occur two (2) Business Days
later. “Requirement of Law” shall mean any law(s) (including common law),
constitution, statute, treaty, regulation, rule, code, directive, ordinance,
opinion, policy, issued guidance, release, ruling, order, executive order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award, settlement arrangement, order, requirement or determination by agreement,
consent or otherwise, of an arbitrator or a court or any Governmental Authority,
foreign or domestic, whether now or hereafter enacted or in effect. -2- USActive
53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare003.jpg]
“Sanctions Laws and Regulations” shall mean economic or financial sanctions or
trade embargoes enacted, imposed, administered or enforced from time to time by
(a) the U.S. government, including those administered by OFAC, the U.S.
Department of State or the U.S. Department of Commerce, (b) United Nations (UN),
(c) the European Union (EU), (d) the State Secretariat for Economic Affairs
(SECO) of Switzerland, (e) HM Treasury of the United Kingdom, or (f) the
government of any other country or territory in which Seller, Guarantor, Buyer,
or any Subsidiary of Guarantor or Buyer maintains regular business operations.
(b) The following new defined terms “Alternative Rate Spread”, “AML Laws”,
“Beneficial Ownership Certification”, “Beneficial Ownership Regulation”, “BHC
Act Affiliate”, “Default Right”, “Patriot Act”, “Sanctioned Country”, “Upsize
Option Fee” and “U.S. Special Resolution Regime”, are each hereby added to
Article 2 of the Repurchase Agreement in correct alphabetical order:
“Alternative Rate Spread” shall have the meaning specified in Article 3(h) of
this Agreement. “AML Laws” shall mean any requirement of law relating to
economic sanctions, terrorism, money laundering and bank secrecy, including but
not limited to sanctions, prohibitions or requirements imposed by any executive
order or by any sanctions program administered by OFAC, the U.S. Department of
State, EO 13224 and the Patriot Act. “Beneficial Ownership Certification” shall
mean a certification regarding beneficial ownership as required by the
Beneficial Ownership Regulation. “Beneficial Ownership Regulation” shall mean 31
C.F.R. § 1010.230. “BHC Act Affiliate” shall have the meaning assigned to the
term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C. §
1841(k). “Default Right” shall have the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001. “Sanctioned Country” shall mean, at any time, a country or territory which
is the subject or target of any Sanctions Laws and Regulations, Anti-Terrorism
Law, or AML Law broadly restricting or prohibiting dealings with such country,
territory or government (as of the Second Amendment Effective Date, the Crimea
Region of Ukraine, Cuba, Iran, North Korea and Syria). -3- USActive 53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare004.jpg]
“Upsize Option Fee” shall have the meaning assigned to that term in the Fee
Letter. “U.S. Special Resolution Regime” shall mean each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder. (c) The defined term “Anti-Money Laundering
Laws”, as set forth in Article 2 of the Repurchase Agreement, is hereby deleted
in its entirety. (d) A new Article 3(b)(iv)(Y) shall be added to the Repurchase
Agreement in sequential order, to read in its entirety as follows: (Y) Buyer
shall have received, at least five days prior to the effective date of each
Transaction, all documentation and other information regarding Seller as
requested in connection with applicable “know your customer” and AML Laws,
including the Patriot Act, and to the extent Seller qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to Seller. (e) Article 3(d) of the Repurchase
Agreement shall be amended by adding the following sentence in between the first
and second sentences of such clause: To the extent any additional limited
liability company is formed by division of Seller (and without prejudice to
Articles 10(b) and (e) of this Agreement), Seller shall cause any such
additional limited liability company to sell, transfer, convey and assign to
Buyer on a servicing released basis all of such additional limited liability
company’s right, title and interest in and to the Purchased Asset, together with
all related Servicing Rights in the same manner and to the same extent as the
sale, transfer, conveyance and assignment by Seller on the Closing Date of all
of Seller’s right, title and interest in and to the Purchased Asset, together
with all related Servicing Rights. (f) Article 3(h) of the Repurchase Agreement
shall be amended and restated in its entirety as follows: (h) If prior to the
first day of any Pricing Rate Period with respect to any Transaction, (i) Buyer
shall have determined in the exercise of its reasonable business judgment (which
determination shall be conclusive and binding upon Seller, absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining LIBOR for such Pricing Rate
Period, including, without limitation, because LIBOR is not available or
published on a current basis and such circumstances are unlikely to be
temporary, (ii) the administrator of the screen rate for LIBOR, the agency or
authority administering LIBOR or a Governmental Authority having jurisdiction
over Buyer, has made a public statement identifying a specific date after which
LIBOR or the screen rate for LIBOR shall no longer be made -4- USActive
53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare005.jpg]
available, or used for determining the interest rate of loans, (iii) syndicated
loans, credit facilities or repurchase facilities currently being executed, or
that include language similar to that contained in this Article 3(h), are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR, or (iv) LIBOR determined or to be determined for
such Pricing Rate Period will not adequately and fairly reflect the cost to
Buyer (as determined and certified by Buyer) of making or maintaining
Transactions during such Pricing Rate Period, then Buyer shall give written
notice thereof to Seller as soon as practicable thereafter; provided that, Buyer
shall make any determination pursuant to this Article 3(h) using the same
methodology that Buyer applies in making such determination in similar
agreements with all similarly situated counterparties; provided, further, that
Buyer may elect to apply or not apply such rights and remedies to Buyer’s
counterparties in Buyer’s sole discretion. If such notice is given, the Pricing
Rate with respect to such Transaction for such Pricing Rate Period, and for any
subsequent Pricing Rate Periods until such notice has been withdrawn by Buyer,
shall be a per annum rate (such rate, the “Alternative Rate”), which shall be
equal to the rate set forth in a floating rate index selected by Buyer in its
sole discretion (the “Alternative Rate Index”), plus a spread as adjusted in
Buyer’s sole discretion (the “Alternative Rate Spread”) such that the Pricing
Rate in effect immediately prior to adoption of the related Alterative Rate
Index is approximately equivalent to the Pricing Rate as in effect for the first
Pricing Rate Period in which such Alternative Rate Index is effective; provided
that such Alternative Rate determined pursuant to such Alternative Rate Index
shall not be less than zero; provided further that, any Alternative Rate Index
selected by Buyer pursuant to this Article 3(h) shall be the same Alternative
Rate Index applied by Buyer in similar agreements with similarly situated
counterparties. (g) Article 3(k)(iii) of the Repurchase Agreement is hereby
amended and restated in its entirety to read as follows: (iii) shall impose on
Buyer any other condition (other than with respect to Taxes); (h) Article
3(n)(i) of the Repurchase Agreement is hereby amended and restated in its
entirety to read as follows: (i) Notwithstanding the definition of Maturity Date
herein, upon written request of Seller prior to the then-current Maturity Date,
provided that Buyer has determined that all of the extension conditions listed
in clause (ii) below (collectively, the “Maturity Date Extension Conditions”)
shall have been satisfied, Buyer may, in its sole discretion, agree to extend
the Maturity Date for up to two consecutive periods of up to three hundred
sixty-four (364) additional days each (the first such 364-day extension period
(if any), the “First Extension Period” and the second 364-day extension period
(if any), the “Second Extension Period” and, together with the First Extension
Period, each an “Extension Period”) by giving notice to Seller of such
extension; provided, that any failure by -5- USActive 53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare006.jpg]
Buyer to deliver such notice of extension to Seller within thirty (30) days from
the date first received by Buyer shall be deemed a denial of Seller’s request to
extend such Maturity Date. Notwithstanding anything to the contrary in this
Article 3(n)(i) hereof, in no event shall the Maturity Date be extended for more
than two Extension Periods and in no event shall the Final Maturity Date be
after June 28, 2024. (i) Article 3(o) of the Repurchase Agreement is hereby
amended and restated in its entirety to read as follows: (i) Notwithstanding the
definition of Maximum Facility Amount herein, upon written request of Seller
prior to the then-current Maturity Date, provided that Buyer has determined that
all of the extension conditions listed in clause (ii) below (collectively, the
“Upsize Option Conditions”) shall have been satisfied, Buyer may, in its sole
discretion, agree to increase the Maximum Facility Amount to an amount up to
$500,000,000 by giving notice to Seller of Buyer’s consent to such increase;
provided, that any failure by Buyer to deliver such notice of increase to Seller
within thirty (30) days from the date notice is delivered to Buyer shall be
deemed a denial of Seller’s request to increase the Maximum Facility Amount.
(ii) For purposes of this Article 3(o), the Upsize Option Conditions shall be
deemed to have been satisfied if: (A) Buyer shall have received payment from
Seller, as consideration for Buyer’s agreement to increase the Maximum Facility
Amount, the Upsize Option Fee, such amount to be paid to Buyer in U.S. Dollars,
in immediately available funds, without deduction, set-off or counterclaim; (B)
no Margin Deficit in excess of the Minimum Transfer Amount, and no Default or
Event of Default under this Agreement shall have occurred and be continuing as
of the date notice is given under clause (i) above, or as of the effective date
of the related increase in the Maximum Facility Amount, and no “Termination
Event,” “Event of Default” or any similar event by Seller, however denominated,
shall have occurred and be continuing under any Hedging Transaction; and (C) all
representations and warranties (except to the extent disclosed in a Requested
Exceptions Report accepted by Buyer) shall be true, correct, complete and
accurate in all material respects as of the effective date of the related
increase in the Maximum Facility Amount. -6- USActive 53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare007.jpg]
(j) Article 3(x) of the Repurchase Agreement is hereby amended by replacing the
words “any proposed law, rule, regulation, request or directive by any
governmental agency” with the words “any proposed Requirement of Law by any
Governmental Authority”. (k) Article 3(y) of the Repurchase Agreement is hereby
amended and restated in its entirety to read as follows: (y) [reserved]. (l) The
following, new Article 3(z) is hereby added to the end of Article 3 of the
Repurchase Agreement: (z) Seller shall pay to Buyer the Second Amendment Fee as
and when due under the Fee Letter. (m) The penultimate sentence of Article 6(c)
of the Repurchase Agreement is hereby amended and restated in its entirety to
read as follows: For the avoidance of doubt, Buyer’s security interest in any
particular Purchased Asset or Purchased Item shall not terminate until Seller
has fully paid the related Repurchase Price. (n) Article 6(c) of the Repurchase
Agreement is hereby amended to add the following three new sentences to the end
thereof: Notwithstanding the foregoing, if Seller grants a Lien on any Purchased
Asset in violation hereof or any other Transaction Document, Seller shall be
deemed to have simultaneously granted an equal and ratable Lien on such
Purchased Asset in favor of Buyer to the extent such Lien has not already been
granted to Buyer; provided, that such equal and ratable Lien shall not cure any
resulting Event of Default. Seller shall not take any action to cause any
Purchased Asset that is not evidenced by an instrument or chattel paper (as
defined in the UCC) to be so evidenced. If a Purchased Asset becomes evidenced
by an instrument or chattel paper, the same shall be immediately delivered to
Custodian on behalf of Buyer, together with endorsements required by Buyer. (o)
Article 9(b)(xxvii) of the Repurchase Agreement shall be amended and restated in
its entirety as follows: (xxvii) PATRIOT Act. (a) Seller and Guarantor are each
in compliance, in all material respects, with the (A) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
and any other applicable enabling legislation or executive order relating
thereto, and (B) the Patriot Act. No part of the proceeds of any Transaction
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a -7- USActive 53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare008.jpg]
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended. (b) Seller and Guarantor each agree that, from time to
time upon the prior written request of Buyer, it shall (A) execute and deliver
such further documents, provide such additional information and reports and
perform such other acts as Buyer may reasonably request in order to insure
compliance with the provisions hereof (including, without limitation, compliance
with the Patriot Act and the Beneficial Ownership Regulation) and to fully
effectuate the purposes of this Agreement and (B) provide such opinions of
counsel concerning matters relating to this Agreement as Buyer may reasonably
request; provided, however, that nothing in this Article 9(b)(xxvii)(b) shall be
construed as requiring Buyer to conduct any inquiry or decreasing Seller’s
responsibility for its statements, representations, warranties or covenants
hereunder. In order to enable Buyer and its Affiliates to comply with any
anti-money laundering program and related responsibilities including, but not
limited to, any obligations under the Patriot Act and regulations thereunder,
Seller and Guarantor, each on behalf of itself and its Affiliates, makes the
following representations and covenants to Buyer and its Affiliates that neither
Seller, nor, to Seller’s actual knowledge, any of its Affiliates, is a
Prohibited Investor, and Seller is not acting on behalf of or for the benefit of
any Prohibited Investor. Seller and Guarantor agree to promptly notify Buyer or
a person appointed by Buyer to administer their anti-money laundering program,
if applicable, of any change in information affecting this representation and
covenant. (p) Article 9(b)(xxxiii) of the Repurchase Agreement is hereby amended
and restated in its entirety to read as follows: (xxxiii) Anti-Money Laundering
Laws. Seller and Guarantor are either (1) entirely exempt from, or (2) have
otherwise fully complied with, all applicable AML Laws, by (A) establishing an
adequate anti-money laundering compliance program as required by the AML Laws,
(B) conducting the requisite due diligence in connection with the origination of
each Purchased Asset for purposes of the AML Laws, including with respect to the
legitimacy of the related obligor (if applicable) and the origin of the assets
used by such obligor to purchase the property in question, and (C) maintaining
sufficient information to identify the related obligor (if applicable) for
purposes of the AML Laws. (q) A new Article 9(b)(xxxix) shall be added to the
Repurchase Agreement in sequential order, to read in its entirety as follows:
(xxxix) Beneficial Ownership. To the best knowledge of Seller, the information
included in the Beneficial Ownership Certification is true and correct in all
respects. -8- USActive 53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare009.jpg]
(r) Article 10(b) of the Repurchase Agreement shall be amended to add the words
“including, without limitation, any effective transfer or other disposition as a
result of a division of Seller” after the words “or otherwise dispose of”. (s)
The words “or division” shall be added after the word “amalgamation” in Article
10(e) of the Repurchase Agreement. (t) Article 11(c) of the Repurchase Agreement
shall be amended to add the following new clause (2) to the end of the existing
clause (1), and re-numbering the existing clause (2) to make it clause (3): (2)
to the extent any additional limited liability company is formed by division of
Seller (and without prejudice to Articles 10(b) and (e) of this Agreement),
Seller shall cause any such additional limited liability company to assign,
pledge and grant to Buyer all of its assets, and shall cause any owner of such
additional limited liability company to pledge all of the Capital Stock and any
rights in connection therewith of such additional limited liability company, to
Buyer in support of all Repurchase Obligations in the same manner and to the
same extent as the assignment, pledge and grant by Seller of all of Seller’s
assets hereunder, and in the same manner and to the same extent as the pledge by
Guarantor of all of Guarantor’s right, title and interest in all of the Capital
Stock of such Seller and any rights in connection therewith, in each case
pursuant to the Pledge and Security Agreement, and (u) A new Article 11(ii)
shall be added to the Repurchase Agreement in sequential order, to read in its
entirety as follows: (ii) Seller shall promptly notify Buyer of any change in
the information provided in any Beneficial Ownership Certification delivered to
Buyer that would result in a change to the list of beneficial owners identified
therein. (v) A new Article 29 shall be added to the Repurchase Agreement in
sequential order, to read in its entirety as follows: Article 29. Recognition of
the U.S. Special Resolution Regimes (a) In the event that Buyer becomes subject
to a proceeding under a U.S. Special Resolution Regime, the transfer from Buyer
of this Agreement and/or the other Transaction Documents, and any interest and
obligation in or under this Agreement and/or the other Transaction Documents,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement and/or the other
Transaction Documents, and any such interest and obligation, were governed by
the laws of the United States or a state of the United States. (b) In the event
that Buyer or a BHC Act Affiliate of Buyer becomes subject to a proceeding under
a U.S. Special Resolution Regime, Default Rights -9- USActive 53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare010.jpg]
under this Agreement and/or the other Transaction Documents that may be
exercised against Buyer are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime
if this Agreement and/or the other Transaction Documents were governed by the
laws of the United States or a state of the United States. SECTION 2. Conditions
Precedent. This Amendment shall become effective on the date upon which all of
the following has occurred: (a) this Amendment has been executed and delivered
by a duly authorized officer of each of Seller and Buyer; (b) the Fee Letter
Amendment has been executed and delivered by a duly authorized officer of each
of Seller and Buyer; (c) Buyer has received payment from Seller of the portion
of the Second Amendment Fee that is due and payable as of the date of this
Amendment pursuant to the Fee Letter; and (d) Buyer has received legal opinions
acceptable to Buyer and its counsel with respect to the enforceability of, and
certain legal issues related to, the Repurchase Agreement and the Fee Letter, as
amended by this Amendment and the Fee Letter Amendment (such date on which each
of the conditions set forth in clauses (a) through (d) are satisfied, the
“Effective Date”). SECTION 3. Representations and Warranties. On and as of the
Effective Date and the date first above written, Seller hereby represents and
warrants to Buyer that (a) it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
(b) after giving effect to this Amendment, no Default or Event of Default under
the Repurchase Agreement has occurred and is continuing, and (c) after giving
effect to this Amendment, the representations and warranties contained in
Article 9 of the Repurchase Agreement are true and correct in all respects as
though made on such date (except for any such representation or warranty that by
its terms refers to a specific date other than the date first above written or
the Effective Date, in which case it shall be true and correct in all respects
as of such other date). SECTION 4. Limited Effect. Except as expressly amended
and modified by this Amendment, the Repurchase Agreement and each of the other
Transaction Documents shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms; provided, however, that upon
the Effective Date, (a) all references in the Repurchase Agreement to the
“Transaction Documents” shall be deemed to include, in any event, this
Amendment, and (b) each reference to the “Repurchase Agreement” in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby. SECTION 5. Counterparts. This Amendment may be
executed in counterparts, each of which so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart of a -10- USActive
53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare011.jpg]
signature page to this Amendment in Portable Document Format (.PDF) or by
facsimile transmission shall be effective as delivery of a manually executed
original counterpart thereof. SECTION 6. Costs and Expenses. Seller shall pay
Buyer’s reasonable actual out of pocket costs and expenses, including reasonable
fees and expenses of accountants, attorneys and advisors, incurred in connection
with the preparation, negotiation, execution and consummation of this Amendment.
SECTION 7. No Novation, Effect of Agreement. Seller and Buyer have entered into
this Amendment solely to amend the terms of the Repurchase Agreement and the Fee
Letter and do not intend this Amendment or the transactions contemplated hereby
to be, and this Amendment and the transactions contemplated hereby shall not be
construed to be, a novation of any of the obligations owing by Seller under or
in connection with the Repurchase Agreement, the Fee Letter or any of the other
documents executed in connection therewith to which Seller is a party (the
“Repurchase Documents”). It is the intention of each of the parties hereto that
(i) the perfection and priority of all security interests securing the payment
of the obligations of Seller under the Repurchase Agreement and the other
Repurchase Documents are preserved, (ii) the liens and security interests
granted under the Repurchase Agreement continue in full force and effect, and
(iii) any reference to the Repurchase Agreement in any such Repurchase Document
shall be deemed to also reference this Amendment. SECTION 8. Submission to
Jurisdiction. Each party irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Amendment or relating in any way to this Amendment and (ii) waives,
to the fullest extent it may effectively do so, any defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court and any
right of jurisdiction on account of its place of residence or domicile. To the
extent that either party has or hereafter may acquire any immunity (sovereign or
otherwise) from any legal action, suit or proceeding, from jurisdiction of any
court or from set off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its
property, such party hereby irrevocably waives and agrees not to plead or claim
such immunity in respect of any action brought to enforce its obligations under
this Amendment or relating in any way to this Amendment. The parties hereby
irrevocably waive, to the fullest extent each may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding and
irrevocably consent to the service of any summons and complaint and any other
process by the mailing of copies of such process to them at their respective
address specified in the Repurchase Agreement. The parties hereby agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 8 shall affect the right of Buyer to
serve legal process in any other manner permitted by law or affect the right of
Buyer to bring any action or proceeding against any Seller or its property in
the courts of other jurisdictions. -11- USActive 53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare012.jpg]
SECTION 9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT. SECTION 10. GOVERNING LAW. THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF. [SIGNATURES
FOLLOW] -12- USActive 53772423.9



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare013.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written. BUYER:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States By: ~---1---=~---- -- Name: Title:
Thomas N. Cassino Executive Director Amendment No. 2 to Two Harbors Master
Repurchase Agreement



--------------------------------------------------------------------------------



 
[jpmtwamendmentno2tomrare014.jpg]




--------------------------------------------------------------------------------



 